Citation Nr: 1729916	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include atrial fibrillation.

2.  Entitlement to service connection for neurocardiogenic syncope.




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1977 to November 1977 in the United States Army.  He died in October 2016 and the Appellant is his surviving spouse who, as discussed below, has been accepted as a substitute claimant for the purpose of processing this appeal to completion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2015, the Board denied the above-captioned claims, and dismissed a claim for service connection for a right leg injury.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court). 

In May 2016, the Court granted a Joint Motion for Remand, vacating the May 2015 Board decision and remanding for additional proceedings.  The Court did not disturb the Board's dismissal of a right leg injury issue.

The appeal for service connection for a heart disorder has been expanded to encompass atrial fibrillation, in accordance with the Joint Motion.  See Joint Motion, p. 4.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).

In December 2016, the Board dismissed the Veteran's appeal due to his death; however, in June 2017, his surviving spouse was recognized as the substituted appellant by the RO pursuant to 38 U.S.C.A. § 5121A (West 2014), and the case now returns for further appellate review.

In May 2015, the Board referred a claim for service connection for a dental condition.  This claim has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The basis for the Court's remand, as set out in the May 2016 Joint Motion, was that the Board failed to provide adequate reasons regarding VA's duty to assist and whether all relevant records had been obtained.  Specifically, as noted in the Board's May 2015 decision, the Veteran reported that he had a coronary artery bypass in June 2010 at the University of Louisville; however, the Court indicated that there are no June 2010 University of Louisville records in the Veteran's claims file.  Similarly, the Court found that VA medical records show that there are records in Vista Imaging, including but not limited to electrocardiogram (EKG) findings in February 2014, which are not in the Veteran's claims file.  Lastly, the Court noted that a November 1977 service treatment record stated that the Veteran was hospitalized in 1977 at Fort Dix and Fort Lee; however, the Veteran's claims file does not contain records from Fort Dix and there is only a discharge summary from Fort Lee.  Accordingly, attempts should be made to obtain these records.

Lastly, as discussed in the Joint Motion, the record contains November 2013 and January 2015 VA treatment notes from the same physician linking current atrial fibrillation to service; however, the November 2013 statement did not contain any rationale, and the January 2015 statement stated that a link was "conceivable."  Moreover, the statements are in contrast to a September 2011 VA examination report.  These opinions should be reconciled on remand.  

1.  Contact the Appellant and request the necessary authorization for release of June 2010 records from the University of Louisville documenting a coronary artery bypass procedure.

2.  Associate with the virtual claims file all Vista imaging records pertaining to the Veteran that have not already been obtained, including EKG findings from February 2014.  If no records can be obtained, VA's efforts must be documented for the record.

3.  Request from the National Personnel Records Center (NPRC) or other appropriate entity, service treatment records from both Fort Dix and Fort Lee, which may include documentation of a 1977 hospitalization.

4.  Obtain an opinion from an appropriate medical professional as to the etiology of the Veteran's heart disorder, to include atrial fibrillation, as well as neurocardiogenic syncope.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  Rationales for all opinions expressed should be provided. 

After reviewing the claims file, the VA examiner must provide an opinion as to whether any heart disorder, to include atrial fibrillation, or neurocardiogenic syncope began during active service or are related to any incident of service.  In rendering the opinions, the examiner must address the November 2013 and January 2015 VA treatment notes linking current atrial fibrillation to service. 

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

